Citation Nr: 1756474	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claimed of entitlement to service connection for an acquired psychiatric disability. 

2.  Whether new and material evidence has been submitted to reopen a previously denied claimed of entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not elsewhere classified, paranoid schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1976 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision declined to reopen the above titled claims on the basis that no new and material evidence was provided from the initial denial of these claims in February 2010.  

In February 2017, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of which is associated with the record. 

After reviewing the Veteran's statements and the evidence of record, the Board finds that the Veteran's reopened mental health-related claim is more accurately stated as listed on the title page of this decision.  When a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the issue on appeal as listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The claims for entitlement to service connection for an acquired psychiatric disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2010 rating decision denied service connection for an acquired psychiatric disability; the Veteran did not appeal this decision, or provide new and material evidence within one year, and it became final. 

2.  Additional evidence received more than one year since the February 2010 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for an acquired psychiatric disability, and raises a reasonable possibility of substantiating the claim.

3.  A February 2010 rating decision denied service connection for hypertension; the Veteran did not appeal this decision, or provide new and material evidence within one year, and it became final. 

4.  Additional evidence received more than one year since the February 2010 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for hypertension, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The evidence received more than one year since the February 2010 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2.  The evidence received more than one year since the February 2010 rating decision is new and material, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A. Legal Criteria

In general, Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id at 138; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).
"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

B. Factual Background and Analysis

The Veteran made his initial claims for service connection for an acquired psychiatric disability and hypertension, respectively, in October 2009 and November 2009.  The Veteran was notified that these claims were denied on February 10, 2010.  

At the time his claims were denied, the record contained his STRs and a private medical record from September 2009 that diagnosed "High Blood" and noted the Veteran was taking "High Blood pills" as well as diagnosing 311.00 as an Axis I diagnosis which equates to depressive disorder NOS in the DSM-IV.  The RO denied the claim because it found that there was no evidence of a nexus for either of the Veteran's claimed conditions and service.  

The Veteran did not appeal this decision within one year.  The Board notes that in September 2010 the Veteran provided a written statement wherein he mentioned taking medication for high blood pressure and indicated that he had a "nervous condition ever[] since 1972" when he was treated by a Dr. Bolton, put on medication, and, pursuant to a request by his school, went to see a psychiatrist on a weekly basis when he was in junior high school."  The information regarding his high blood pressure is not new; records noted by the RO in the 2010 rating decision documented he was taking high blood pressure medication.  The information regarding his mental health history, while new, does not relate to the unestablished nexus element, but instead suggests the Veteran had a mental health disability prior to service.  As such, the Board does not find that new and material evidence was received during the one-year time frame following notification of the 2010 decision.  As such, it became final.  

The record now contains the Veteran's February 2017 testimony that he was advised by a doctor that his headaches were related to his hypertension and he had headaches in service.  The record additionally now contains his February 2017 testimony and a May 2017 statement regarding in-service events, including the experience of boot camp and an assault/sexual trauma, that the Veteran associated with his current psychiatric disabilities.  It also now contains psychiatric diagnoses of: intermittent explosive disorder, antisocial personality disorder, bipolar disorder, PTSD, and alcohol dependence.  As such, the Board finds that new and material evidence that may substantiate the Veteran's above titled claims has been provided.  Thus the claims for entitlement to service connection for an acquired psychiatric disorder and hypertension are reopened.  


ORDER

The claim for entitlement to service connection for an acquired psychiatric disability is reopened.  

The claim for entitlement to service connection for hypertension is reopened.  


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran.

The Board notes that the Veteran was not afforded VA examinations for his psychiatric disability or hypertension claims.  For the following reasons the Board finds that examinations for same are necessary to decide his claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding his psychiatric claim, the Veteran alleged that, despite being found psychiatrically normal in his entrance examination, he had a psychiatric disorder that pre-dated service and was aggravated by same.  He additionally testified in February 2017 that his psychiatric condition began in boot camp due to stressors related to being exposed to the military lifestyle, as well as the yelling he encountered during same.  He further reported in his April 2017 motion for advancement on the docket that he was sexually/physically assaulted while on KP duty.  There is no VA examination that discusses the etiology of any of the Veteran's psychiatric disorders, or whether any clearly and unmistakably pre-dated service and were clearly and unmistakably aggravated during service.  In light of the foregoing, the Board finds that the low threshold has been met for triggering the Secretary's duty to assist by providing a medical examination to address the questions of whether the Veteran has an acquired psychiatric disorder that is related to, or pre-dated and was aggravated by, service.  

Regarding his hypertension claim, the Veteran has alleged that his hypertension is related to a service-related psychiatric disorder.  In his January 2013 notice of disagreement, he reported that his hypertension pre-dated service and was aggravated by same.  In February 2017, he testified that he developed headaches in service, and he was later advised by a doctor that his in-service headaches were a symptom of hypertension.  There is no VA examination that discusses the etiology of the Veteran's hypertension, or whether it had pre-dated service and was aggravated beyond its natural course of progression during same.  In light of the foregoing facts, the Board finds that the low threshold has been met for triggering the Secretary's duty to assist by providing a medical examination to address the questions of whether the Veteran has hypertension, to include as secondary to an service-connected acquired psychiatric disorder, is related to, or pre-dated and was aggravated by, service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please provide the Veteran with the appropriate VCAA notices regarding PTSD and military sexual trauma/personal assault claims.  He reported in his April 2017 written statement (motion for advancement on the docket in VBMS) that he was sexually/physically assaulted while in service.  Thereafter, please conduct all necessary development.  

2. Please also provide the Veteran with the appropriate authorizations so VA may assist him with obtaining any outstanding private medical records regarding his claims, including pre- and post-service records.  Please also provide him with the opportunity to submit additional records in support of his claims.  The RO is specifically asked to request:

a. that the Veteran provide releases (or medical treatment records) for any correctional facility that he has been incarcerated in; and
b. that the Veteran provide releases (or medical treatment records) for the mental health treatment he received from Dr. Bolton beginning in 1972; and
c. that the Veteran provide releases (or medical treatment and school records) for his 6-months of treatment prior to 1976 by a psychiatrist requested by his Junior High School (noted in his September 2010 written statement). 
 
3. Please obtain any VA treatment records that have not already been associated with the claims file. 
 
4. After the completion of steps 1, 2, and 3, please provide the Veteran a VA psychiatric examination to respond to the following questions:

a. Did the Veteran have any psychiatric condition, not to include any personality disorder, that clearly and unmistakenly (i.e., obvious, manifest, or undebatable) pre-dated service?   Please consider and discuss as necessary, the February 1976 entrance examination that found the Veteran was psychiatrically normal, and his September 2010 statement where he reported that in 1972 he was "put on medication for my nervous condition" and was treated by Dr. Bolton" and that he went to see a psychiatrist on a weekly basis for 6 months at the request of his junior high school.  Please also discuss reports made by him and his mother that he was struck by a car and suffered a head injury when he was 2 and 4 years old.
b. As to any condition found in (a) to have obviously preexisted service, is it at least as likely as not (50% or more probable) that such disability underwent an increase in severity during the Veteran's service?  
c. If it is at least as likely as not that any pre-existing mental health disability underwent a permanent increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that such increase in severity was due to the natural progress of the condition?
d. Please note the psychiatric disorders that the Veteran has been diagnosed since October 2009 (when the Veteran filed his initial claim), to include bipolar disorder, intermittent explosive disorder, depression, and PTSD.  As to each, is it at least as likely as not that it is related to service?  Please consider and discuss as necessary: the November 2010 private medical record where the Veteran indicated he was struck by a car when he was two years old and suffered a head injury when he was four; his mother's May 2014 statement that the Veteran experienced head trauma when he was two years old; the Veteran's February 2017 testimony that boot camp was a stressor; and his April 2017 statement that he was physically/sexually assaulted in service. 

The claims file should be made available to and reviewed by the examiner.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

5. After the completion of steps 1, 2, 3 and 4, please also provide the Veteran a VA examination to respond to the following questions:

a. Did the Veteran have hypertension that clearly and unmistakably (i.e., obvious, manifest, or undebatable) pre-dated service?  Please consider and discuss as necessary, the February 1976 entrance examination that found that the Veteran was cardivascularly normal and his December 2012 written statement that he had hypertensions before he entered service.  
b. If hypertension obviously preexisted service, is it at least as likely as not (50% or more probable) that such disability underwent an increase in severity during the Veteran's service?
c. If it is at least as likely as not that any pre-existing hypertension underwent a permanent increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that such increase in severity was due to the natural progress of the condition?
d. Is it at least as likely as not that the Veteran's hypertension is related to service?  Please consider and discuss: an August 2010 private medical record where the Veteran reported he had hypertension since 2001; a November 2010 private medical record where the Veteran complained of severe headaches since 2001; a November 2010 private medical record where the Veteran indicated he was struck by a car when he was two years old and suffered a head injury when he was four; his mother's May 2014 statement that the Veteran experienced head trauma when he was two years old; and the Veteran's February 2017 testimony that he was advised by a doctor that his headaches were a symptom of hypertension and he had headaches in service. 
e. Is it at least as likely as not that the Veteran's hypertension was caused by a service-connected psychiatric disability?  Please consider and discuss as necessary the Veteran's November 2009 claim that his hypertension was related to his depression. 
f. Is it at least as likely as not that the Veteran's hypertension was aggravated by (any increase in disability due to) a service-connected psychiatric disability?  Please consider and discuss as necessary the Veteran's November 2009 claim that his hypertension is related to his depression. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of hypertension disability (i.e., a baseline) before the onset of the aggravation.

The claims file should be made available to and reviewed by the examiner.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

6. Finally, please readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


